PER CURIAM.
We granted certiorari to consider whether statements made by the circuit court judge in chambers during a pretrial conference were so coercive as to deprive the Petitioner of his right to a de novo jury trial on appeal from a judgment of the District Court of Maryland.
Our review of the case discloses that the circuit court judge indicated that if petitioner asserted his right to a jury trial, and the verdict was guilty, he would be sentenced to a term of incarceration rather than afforded probation or a suspended sentence; and would also be assessed the cost of the jury.
The Attorney General, on behalf of the State, in its answer to the petition, suggests that if this Court should conclude that the petition is meritorious, we should dispose of the matter by summary disposition. We agree with that recommendation and, finding merit in the petition, we shall vacate the judgment of the Circuit Court for Baltimore County and remand the matter to that court for the purpose of permitting the Petitioner to exercise his right to a jury trial if that continues to be his choice.

JUDGMENT REVERSED; CASE REMANDED TO THE CIRCUIT COURT FOR BALTIMORE COUNTY FOR A NEW TRIAL IN ACCORDANCE WITH THIS OPINION COSTS TO BE PAID BY BALTIMORE COUNTY, MARYLAND.